DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Warmuth-Rued (US 8,272,908 B2), as best understood, in view of Howard (US 5,037,341 A).
Warmuth-Rued shows an inflatable float, comprising a main body [2] considered to be a U-shaped structure, wherein the main body comprises a hollow and sealed sleeve body; an air inlet [4] communicated with the sleeve body formed on the sleeve body; a supporting pad [8] formed on the main body, and the edge of the supporting pad is arranged around a U-shaped inner circumference of the main body; wherein the main body is provided with a protecting device [14] adapted with the supporting pad.
Although Warmuth-Rued shows the air inlet, it does not expressly disclose the air inlet being configured as a nozzle. Further, Warmuth-Rued also fails to show a sponge located within the sleeve body.
Howard shows an inflatable float, comprising: a hollow sleeve body; an air inlet configured as a nozzle [40], and a sponge [35, 38] located within the sleeve body. The sponge is configured to absorb outside air through the air nozzle and make the sleeve body larger (see col 3, lines 13-22 in Howard).
It would have been obvious to a person skilled in the art before the effective filing date of the invention to configure the air inlet of Warmuth-Rued as a nozzle, and provide the sleeve body with a sponge within, as taught by Howard. Constructing the air inlet as a nozzle would have made it easy to locate the air inlet and inflate the sleeve body. Additionally, providing the sleeve body with a sponge would not only have provided redundant buoyancy in the event of a sleeve puncture, but also provided an advance warning if such puncture/damage had occurred before the use of the float. If and when the nozzle was opened for inflation, the sponge would have also absorbed the outside air through the nozzle and help make the sleeve body larger.
Re claim 2, the protecting device comprises a fastener [15] and a plurality of connecting straps [16, 18, 19], and the end parts of the plurality of connecting straps are connected with the fastener (Fig 3).
Re claim 4, although the air nozzle does not expressly show a cap body, Applicant may note that the use of cap bodies on inflation tubes is well known in the marine art. Therefore, it would have been obvious to a person skilled in the art to provide the nozzle of Warmuth-Rued, as modified above, with a cap body. Having such an arrangement would have prevented slow leakage of air from an end of the nozzle.
Re claim 9, the main body is also provided with a first protecting pad [12] and a second protecting pad [13], wherein the first and second protecting pads are each detachably connected to the fastener.
Re claim 10, the first protecting pad, the second protecting pad and the protecting device are located on the same side of the supporting pad.




Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Warmuth-Rued (US 8,272,908 B2) in view of Howard (US 5,037,341 A), and further in view of Chin Gerding (US 2018/0228298 A1)
Warmuth-Rued, as modified above by Howard, shows an inflatable float, comprising an inflatable body with a supporting pad, as described above. The protecting device comprises a fastener [15] attached to the supporting pad, and a plurality of connecting straps, wherein the connecting straps comprise a first and second shoulder straps [18, 19], and first and second supporting straps [16] that are fixedly engaged with the fastener. The first and second shoulder strap are provided with connectors detachably connected with the fastener (Fig 3).
Modified Warmuth-Rued, however, does not disclose the supporting pad as having a crotch strap telescopically connected with the fastener.
Chin Gerding shows a float having a supporting pad comprising a crotch strap [20, 22] telescopically connected with a fastener (Figures 2, 3, 7 and 8)
It would have been obvious to a person skilled in the art before the effective filing date of the invention to provide the float of Warmuth-Rued, as modified by Howard, with a crotch strap telescopically connected with the fastener, as further taught by Chin Gerding. Having such an arrangement would have allowed the supporting pad to be adjusted to support infants/toddlers of different sizes.
Re claim 6, the first second shoulder straps are arranged on two opposite sides of the fastener, and the end parts of the first and second shoulder straps are connected to the main body.
Re claim 7, the first and second supporting straps are connected to the same side of the fastener and can be fixed engaged with the fastener; and the end parts of the first and second supporting straps are connected to the main body.


Re claim 8, with the above modification in place, the crotch strap and the first supporting strap are located on two opposite sides of the fastener; a telescopic groove adapted with the crotch strap is formed on the fastener; and the end part of the crotch strap is connected to the supporting pad.

Response to Arguments
Applicant's arguments filed 4/20/2022 have been fully considered but they are not persuasive. 
Applicant’s Arguments: Regarding claim 1, applicant has argued that although the sponge blocks of Howard provide sufficient buoyancy to the wearer to assure a minimum flotation, such sponge blocks are not configured to absorb outside air to enlarge the sleeve body. 
Regarding claim 5, applicant has further argued that the first and second supporting straps of Warmuth-Rued are not fixedly connected with the fastener, implying that such supporting straps are detachable from the fastener.

Response: The sponge blocks of Howard remains in a compressed state until outside air is admitted inside the sleeve body (see col 3, lines 13-22 in Howard). Once the air is admitted inside, it is absorbed by the open cell sponge and expands the sponge to its normal size, which is two-thirds greater than its compressed condition (see Fig 4 and Fig 5). As the sponge expands from the compressed state, it would clearly be able to enlarge the sleeve body.
Additionally, although the first and second supporting straps of Warmuth-Rued are selectively detachable from the fastener, when such straps are engaged with the fastener, they are considered  to be fixedly connected with the fastener (even if they are not “non-detachably” connected to the fastener).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY VASUDEVA whose telephone number is (571)272-6689. The examiner can normally be reached 6:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AJAY VASUDEVA/Primary Examiner, Art Unit 3617